Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed May 12, 2021 in response to the Office Action of February 17, 2021 is acknowledged and has been entered. Claims 1-13 and 16-24 have been amended. Claims 32-34 are new. Claims 1-24 and 32-34 are pending and under examination in this Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 12, 2021 and May 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner
Response to Amendment
Applicant's arguments with respect to claims 1-24 and 32-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under35 U.S.C. 103 to claims 1-24 are now 
Claim Objections
Claims 1, 3, 7, 9, 18, 19 and 21 are objected to because of the following informalities:  
Claim 1 recites the limitation “a second computing node” in line 12. It is unclear to the examiner if the limitation “a second computing node” refers to “the second edge computing node” recited in lines 12, 14 and 22 of claim 1. For examination purpose, the limitation “a second computing node” recited in line 12 will read as “a second edge computing node.” With the same consideration, the limitation “a second computing node” as recited in line 9 of claim 7 and in line 8 of claim 19 will read as “a second edge computing node.” 
Claims 3, 9 and 21 recite the limitation “the edge computing node” in line 2. It is unclear to the examiner if “the edge computing node” refers to “the first edge computing node” or “the second edge computing node” recited in claims 1, 7 and 19 respectively. For examination purpose, the limitation “the edge computing node” recited in claims 3, 9 and 21 will read as “the first edge computing node.”
Claim 18 recites the limitation “the first edge computing system” in line 3. It is unclear to the examiner if the limitation “the first edge computing system” refers to “an edge computing system” recited in line 1 of claim 13. For examination purpose, “the first edge computing system” recited in claim 18 will read as “the edge computing system.”
Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7, 9-10, 13-17, 19, 21-22 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shemer et al. (U.S. Pub. No. US 2019/0327152 A1), herein referred to as Shemer, in view of Ju et al. (U.S. Pub. No. US 2019/0289610 A1), herein referred to as Ju.
In regard to claim 1, Shemer teaches a system for adaptive dataflow in a network for an edge computing system (“… Illustrative embodiments of the present disclosure provide techniques for implementing data management policies for various components of an IoT system … processing, by the first IoT component, the sensor data based on the obtained data management policy …” – para. [0004]), comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (“… It should also be understood that the disclosed techniques for implementing data management policy techniques … can be implemented at to: 
	receive a transformation compatibility indication (e.g. data manipulation configuration – para. [0021]) from an endpoint device (e.g. IoT edge sensor devices having data manipulation configurations; Examiner notes that based on the context of Shemer reference, IoT edge sensor devices and gateways in Shemer are considered to teach the claimed “endpoint device” and the claimed “edge computing node” in the instant application respectively; FIG. 1; “… wherein the plurality of IoT components comprises at least two of (i) at least one edge device that aggregates at least a portion of the sensor data, (ii) at least one processing device, and (iii) at least one backend storage device …” – para. [0004]; “… the diversity of the edge devices is not generalized and each device type typically has its own configuration. While this may be needed for functional configuration, data manipulation can be handled with respect to the edge device itself, and also relative to other devices that have overlapping geography, type and/or gateway …” – para. [0021]; “… As shown in FIG. 1, a plurality of IoT edge sensor devices 110-1 through 110-N (generally referred to herein as sensors 110) provide corresponding sensor readings to one or more layer 1 through layer N gateways 120-1 through 120-N … The gateways 120 comprise devices that consolidate communication and management of multiple IoT edge sensor devices 110 …” – para. [0025]); 
	determine a set of transformation functions (e.g. data management policies – para. [0017]) executable by the endpoint device connected to the network based on the transformation compatibility indication (e.g. executing the data management policies by the IoT components including the edge sensor devices supported by their processing ; 
	transmit the set of transformation functions to the endpoint device (FIG. 1; FIG. 2; “… the disclosed system-wide data management policy techniques optionally apply to all system components, or subsets thereof; propagate through the entire IoT system; can be queried or consulted both from within the IoT system and from outside the IoT system; can be applied to new components added to the IoT system …” – para. [0023]; “… The data transmission policy 210, data retention policy 220, data retirement policy 230, and data processing policy 240, for example, apply to the data lake 170 (backend storage), but also to the gateways 120 and edge devices 110 …” – para. [0046]); …
	transmit a first transformation request to the endpoint device (e.g. informing to change the data management policies on the IoT edge sensor devices – para. [0023]) based on the value of the operating metric corresponding to the first edge computing node (e.g. the bandwidth limitation of a gateway – para. [0021]), wherein the first transformation request causes the endpoint device to execute a first transformation function of the set of transformation functions to modify sensed data before transmitting to the first edge computing node to alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by down sampling the sensor data to reduce the bandwidth consumption of the gateway; FIG. 1; FIG. 2; “… If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… the disclosed data management policy techniques will allow management of system resources by changing the data management policies and examining the resulting interactions in the system. As a result, system changes can optionally be made holistically and in an informed way, where the user gains an understanding of how data policy changes affect system operation and resource allocation …” – para. [0023]; “… As shown in FIG. 2, the exemplary data management policy 200 comprises a data transmission policy 210, a data retention policy 220, a data retirement policy 230, a data processing policy 240 and/or one or more data policy operators 250. The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the sensor data is transmitted or stored by a given Internet of Things component ( e.g., data policy operators 250 to apply to the sensor data before sending or storing the sensor data …” – para. [0029]; “… IoT devices 110 that produce signals do so at a certain frequency and accuracy, referred to herein as the data resolution … higher frequency and better accuracy means more bandwidth and CPU ( central processing unit) consumption …” – para. [0031]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example, a down-sampling operator, a low pass filter operator, a bit adjustment per sample operator, an approximation/adaptation operator …” – para. [0032]); and 
	transmit a second transformation request to the endpoint device (e.g. informing to change the data management policies on the IoT edge sensor devices – para. [0023]), which causes the endpoint device to execute a second transformation function of the set of transformation functions to modify sensed data in a different way before transmitting to the second edge computing node to further alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by reducing streaming frame rate to reduce the bandwidth consumption of another gateway; FIG. 1; FIG. 2; “… If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… the disclosed data management policy techniques will allow management of system resources by changing the data management policies and examining the resulting interactions in the system. As a result, system changes can optionally be made holistically and in an informed way, where the user gains an understanding of how data policy changes affect system operation and resource allocation …” – para. [0023]; “… As shown in FIG. 2, the exemplary data management policy 200 comprises a data transmission policy 210, a data retention policy 220, a data retirement policy 230, a data processing policy 240 and/or one or more data policy operators 250. The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the sensor data is transmitted or stored by a given Internet of Things component ( e.g., data policy operators 250 to apply to the sensor data before sending or storing the sensor data …” – para. [0029]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example … a resolution reduction operator, a video stream frame rate reduction 
	Shemer does not explicitly teaches, but Ju teaches determine values for an operating metric (e.g. monitoring the performance metrics of each edge server – para. [0059]) for a first edge computing node (e.g. an edge server – para. [0024]) and a second edge computing node (e.g. another edge server – para. [0024]) of the network, the first and second edge computing nodes providing a service (e.g. content delivery – para. [0002]) to the endpoint device (e.g. vehicle platform – para. [0024]) via the network, and the first and second edge computing nodes disposed along a route that the endpoint device traverses (e.g. the edge servers being located along the roads on which the vehicle platform travels; FIG. 1A; FIG. 1B; “… Modem vehicles are often provided with wireless capability for receiving various types of content data as the vehicles travel along the roads …” – para. [0002]; “… FIG. 1A is a block diagram of an example system 100 for transmitting data to and from connected vehicles using edge servers. As shown, the system 100 includes a management server 101, one or more vehicle platforms 103a ... 103n, and one or more edge servers 107a ... 107n …” – para. [0024]; “… the edge information associated with each edge server 107 may also include performance metrics (e.g., channel quality metrics, computation load metrics, etc.) and/or the amount of edge server resources (e.g., network bandwidth, memory space, processing capacity, etc.) currently available at the edge server 107 …” – para. [0037]; “… the edge server 107 may be a computing infrastructure located on the roadside of the roads on which the vehicle platforms 103 travel …” – para. [0042]; “… each edge server 107 may monitor one or more performance metrics (e.g., the channel quality metrics, the computation load metrics, the amount of available edge 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju in order to incorporate a method to monitor the performance metrics of the edge servers providing services to the vehicle platforms as disclosed by Ju. One of ordinary skilled in the art would have been motivated because the arts from Shemer and Ju disclose the features of processing data in an edge computing system. Such incorporation would maintain the current operating performance of the edge servers to assist data processing (Ju, para. [0060]).
In regard to claim 3, Shemer teaches wherein the operating metric is a measure of operating performance (e.g. the bandwidth metric – para. [0021]) between the first edge computing node and the endpoint device (e.g. the bandwidth metric between the gateway and the IoT edge sensor device; FIG. 1; “… While this may be needed for functional configuration, data manipulation can be handled with respect to the edge device itself, and also relative to other devices that have overlapping geography, type and/or gateway, for example. If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… As shown in FIG. 1, a plurality of IoT edge sensor devices 110-1 through 110-N … provide corresponding sensor readings to one or more layer 1 through layer N gateways 120-1 through 120-N …” – para. [0025]).
In regard to claim 4, Shemer teaches wherein the first transformation function (e.g. the data management policy – para. [0029]) instructs the endpoint device to process at least a portion of a workload associated with the service (e.g. the data management policy executed 
In regard to claim 7, Shemer teaches at least one non-transitory machine-readable medium including instructions for adaptive dataflow in a network for an edge computing system (e.g. managing the sensor data of an IoT system based on data management policies – para. [0004]) that, when executed by processing circuitry, cause the processing circuitry to perform operations (“… Illustrative embodiments of the present disclosure provide techniques for implementing data management policies for various components of an IoT system … processing, by the first IoT component, the sensor data based on the obtained data management policy …” – para. [0004]; “… The processing device 702-1 in the processing platform 700 comprises a processor 710 coupled to a memory 712 …” – para. [0072]; “… Articles of manufacture comprising such processor-readable storage media … should be understood to exclude transitory, propagating signals …” – para. [0073]) to:
	obtain a transformation compatibility indication (e.g. data manipulation configuration – para. [0021]) from an endpoint device (e.g. IoT edge sensor devices having data manipulation ; 
	determine a set of transformation functions (e.g. data management policies – para. [0017]) executable by the endpoint device connected to the network based on the transformation compatibility indication (e.g. executing the data management policies by the IoT components including the edge sensor devices supported by their processing configurations; “… holistic data management policy techniques are provided for treating sensor data in an IoT system. The disclosed data management policies connect IoT components, their sensor data and corresponding metadata in a way that allows advanced data management operations to be employed across the IoT system. In some embodiments, the same data ; 
	transmit the set of transformation functions to the endpoint device (FIG. 1; FIG. 2; “… the disclosed system-wide data management policy techniques optionally apply to all system components, or subsets thereof; propagate through the entire IoT system; can be queried or consulted both from within the IoT system and from outside the IoT system; can be applied to new components added to the IoT system …” – para. [0023]; “… The data transmission policy 210, data retention policy 220, data retirement policy 230, and data processing policy 240, for example, apply to the data lake 170 (backend storage), but also to the gateways 120 and edge devices 110 …” – para. [0046]); …
	transmit a first transformation request to the endpoint device (e.g. informing to change the data management policies on the IoT edge sensor devices – para. [0023]) based on the value of the operating metric corresponding to the first edge computing node (e.g. the bandwidth limitation of a gateway – para. [0021]), wherein the first transformation request causes the endpoint device to execute a first transformation function of the set of transformation functions to modify sensed data before transmitting to the first edge computing node to alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by down sampling the sensor data to reduce the bandwidth consumption of the gateway; FIG. 1; FIG. 2;  that produce signals do so at a certain frequency and accuracy, referred to herein as the data resolution … higher frequency and better accuracy means more bandwidth and CPU ( central processing unit) consumption …” – para. [0031]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example, a down-sampling operator, a low pass filter operator, a bit adjustment per sample operator, an approximation/adaptation operator …” – para. [0032]); and 
	transmit a second transformation request to the endpoint device (e.g. informing to change the data management policies on the IoT edge sensor devices – para. [0023]), which causes the endpoint device to execute a second transformation function of the set of transformation functions to modify sensed data in a different way before transmitting to the second edge computing node to further alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by reducing streaming frame rate to reduce the bandwidth consumption of another gateway; FIG. 1; FIG. 2; “… If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… the disclosed data management policy techniques will allow management of system resources by changing the data management policies and examining the resulting interactions in the system. As a result, system changes can optionally be made holistically and in an informed way, where the user gains an understanding of how data policy changes affect system operation and resource allocation …” – para. [0023]; “… As shown in FIG. 2, the exemplary data management policy 200 comprises a data transmission policy 210, a data retention policy 220, a data retirement policy 230, a data processing policy 240 and/or one or more data policy operators 250. The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the sensor data is transmitted or stored by a given Internet of Things component ( e.g., data policy operators 250 to apply to the sensor data before sending or storing the sensor data …” – para. [0029]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example … a resolution reduction operator, a video stream frame rate reduction operator, a color sample resolution operator, a transformation operator (e.g., Code Excited Linear Prediction compression for voice data) …” – para. [0032]).
	Shemer does not explicitly teaches, but Ju teaches determine values for an operating metric (e.g. monitoring the performance metrics of each edge server – para. [0059]) for a first edge computing node (e.g. an edge server – para. [0024]) and a second edge computing node of the network, the first and second edge computing nodes providing a service (e.g. content delivery – para. [0002]) to the endpoint device (e.g. vehicle platform – para. [0024]) via the network, and the first and second edge computing nodes disposed along a route that the endpoint device traverses (e.g. the edge servers being located along the roads on which the vehicle platform travels; FIG. 1A; FIG. 1B; “… Modem vehicles are often provided with wireless capability for receiving various types of content data as the vehicles travel along the roads …” – para. [0002]; “… FIG. 1A is a block diagram of an example system 100 for transmitting data to and from connected vehicles using edge servers. As shown, the system 100 includes a management server 101, one or more vehicle platforms 103a ... 103n, and one or more edge servers 107a ... 107n …” – para. [0024]; “… the edge information associated with each edge server 107 may also include performance metrics (e.g., channel quality metrics, computation load metrics, etc.) and/or the amount of edge server resources (e.g., network bandwidth, memory space, processing capacity, etc.) currently available at the edge server 107 …” – para. [0037]; “… the edge server 107 may be a computing infrastructure located on the roadside of the roads on which the vehicle platforms 103 travel …” – para. [0042]; “… each edge server 107 may monitor one or more performance metrics (e.g., the channel quality metrics, the computation load metrics, the amount of available edge server resources, etc.) to keep track of its current condition of operating performance …” – para. [0059]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju in order to incorporate a method to monitor the performance metrics of the edge servers providing services to the vehicle platforms as 
In regard to claim 9, Shemer teaches wherein the operating metric is a measure of operating performance (e.g. the bandwidth metric – para. [0021]) between the first edge computing node and the endpoint device (e.g. the bandwidth metric between the gateway and the IoT edge sensor device; FIG. 1; “… While this may be needed for functional configuration, data manipulation can be handled with respect to the edge device itself, and also relative to other devices that have overlapping geography, type and/or gateway, for example. If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… As shown in FIG. 1, a plurality of IoT edge sensor devices 110-1 through 110-N … provide corresponding sensor readings to one or more layer 1 through layer N gateways 120-1 through 120-N …” – para. [0025]).
In regard to claim 10, Shemer teaches wherein the first transformation function (e.g. the data management policy – para. [0029]) instructs the endpoint device to process at least a portion of a workload associated with the service (e.g. the data management policy executed by the IoT edge sensor devices manipulating the sensor data before transmitting; “… the diversity of the edge devices is not generalized and each device type typically has its own configuration. While this may be needed for functional configuration, data manipulation can be handled with respect to the edge device itself …” – para. [0021]; “… The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the 
In regard to claim 13, Shemer teaches an apparatus for adaptive dataflow in a network for an edge computing system (“… Illustrative embodiments of the present disclosure provide techniques for implementing data management policies for various components of an IoT system … processing, by the first IoT component, the sensor data based on the obtained data management policy …” – para. [0004]), comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (“… It should also be understood that the disclosed techniques for implementing data management policy techniques … can be implemented at least in part in the form of one or more software programs stored in memory and executed by a processor of a processing device such as a computer …” – para. [0055]) to:
	transmit a transformation compatibility indication (e.g. data manipulation configuration – para. [0021]) to a registration service (e.g. an application of implementing data management policies – para. [0004]) of the edge computing system (e.g. IoT edge sensor devices having data manipulation configurations to implement data management policies; Examiner notes that based on the context of Shemer reference, gateways in Shemer are considered to teach the claimed “edge computing node” in the instant application respectively; FIG. 1; “Illustrative embodiments of the present disclosure provide techniques for implementing data management policies for various components of an IoT system … wherein ; 
	receive a set of transformation functions (e.g. data management policies – para. [0017]) based on the transformation compatibility indication (e.g. executing the data management policies by the IoT components including the edge sensor devices supported by their processing configurations; “… holistic data management policy techniques are provided for treating sensor data in an IoT system. The disclosed data management policies connect IoT components, their sensor data and corresponding metadata in a way that allows advanced data management operations to be employed across the IoT system. In some embodiments, the same data management policy, or portions thereof, can be employed for backend storage devices, and on any of the IoT components in the IoT system …” – para. [0017]; “… IoT environments are typically complex and a large ecosystem of management software is available ; …
	select a first transformation function of the set of transformation functions (e.g. changing the data management policies on the IoT edge sensor devices – para. [0023]) based on the value of the operating metric (e.g. the bandwidth limitation of a gateway – para. [0021]), the first transformation function to modify sensed data before transmitting the modified sensed data to the first edge computing node (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by down sampling the sensor data before transmitting the sensor data to the gateway; FIG. 1; FIG. 2; “… If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… the disclosed data management policy techniques will allow management of system resources by changing the data management policies and examining the resulting interactions in the system. As a result, system changes can optionally be made holistically and in an informed way, where the user gains an understanding of how data policy changes affect system operation and resource allocation …” – para. [0023]; “… As shown in FIG. 2, the exemplary data management policy 200 comprises a data transmission policy 210, a data retention policy 220, a data retirement policy 230, a data processing policy 240 and/or one or more data policy operators 250. The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the sensor data is transmitted or stored by a given Internet of Things component ( e.g., data policy operators 250 to apply to the sensor data before sending or storing the sensor data …” – para. [0029]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example, a down-sampling ;
	execute the transformation function to modify the sensed data to alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by down sampling the sensor data to reduce the bandwidth consumption of the gateway; FIG. 1; FIG. 2; “… The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the sensor data is transmitted or stored by a given Internet of Things component ( e.g., data policy operators 250 to apply to the sensor data before sending or storing the sensor data …” – para. [0029]; “… IoT devices 110 that produce signals do so at a certain frequency and accuracy, referred to herein as the data resolution … higher frequency and better accuracy means more bandwidth and CPU ( central processing unit) consumption …” – para. [0031]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example, a down-sampling operator, a low pass filter operator, a bit adjustment per sample operator, an approximation/adaptation operator …” – para. [0032]); 
	select a second transformation function of the set of transformation functions (e.g. changing the data management policies on the IoT edge sensor devices – para. [0023]) based on the value of the operating metric (e.g. the bandwidth limitation of a gateway – para. [0021]), the second transformation function to modify sensed data in a different way before transmitting the modified sensed data to the second edge computing node (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by reducing streaming frame rate before transmitting the sensor data to the  that adjust a resolution of the sensor data may comprise, for example … a resolution reduction operator, a video stream frame rate reduction operator, a color sample resolution operator, a transformation operator (e.g., Code Excited Linear Prediction compression for voice data) …” – para. [0032]); and 
	execute the second transformation function to modify the sensed data to further alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by reducing streaming frame rate to reduce the bandwidth consumption of another gateway; FIG. 1; FIG. 2; “… The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the sensor data is transmitted or stored by a given Internet of Things component ( e.g.,  that produce signals do so at a certain frequency and accuracy, referred to herein as the data resolution … higher frequency and better accuracy means more bandwidth and CPU ( central processing unit) consumption …” – para. [0031]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example … a resolution reduction operator, a video stream frame rate reduction operator, a color sample resolution operator, a transformation operator (e.g., Code Excited Linear Prediction compression for voice data) …” – para. [0032]).
	Shemer does not explicitly teaches, but Ju teaches receive values for an operating metric (e.g. monitoring the performance metrics of each edge server – para. [0059]) for a first edge computing node (e.g. an edge server – para. [0024]) and a second edge computing node (e.g. another edge server – para. [0024]) of the network, the first and second edge computing nodes providing a service (e.g. content delivery – para. [0002]) to the apparatus (e.g. vehicle platform – para. [0024]) via the network, and the first and second edge computing nodes disposed along a route that the apparatus is to traverses (e.g. the edge servers being located along the roads on which the vehicle platform travels; FIG. 1A; FIG. 1B; “… Modem vehicles are often provided with wireless capability for receiving various types of content data as the vehicles travel along the roads …” – para. [0002]; “… FIG. 1A is a block diagram of an example system 100 for transmitting data to and from connected vehicles using edge servers. As shown, the system 100 includes a management server 101, one or more vehicle platforms 103a ... 103n, and one or more edge servers 107a ... 107n …” – para. [0024]; “… the edge information associated with each edge server 107 may also include performance metrics (e.g., channel  may monitor one or more performance metrics (e.g., the channel quality metrics, the computation load metrics, the amount of available edge server resources, etc.) to keep track of its current condition of operating performance …” – para. [0059]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju in order to incorporate a method to monitor the performance metrics of the edge servers providing services to the vehicle platforms as disclosed by Ju. One of ordinary skilled in the art would have been motivated because the arts from Shemer and Ju disclose the features of processing data in an edge computing system. Such incorporation would maintain the current operating performance of the edge servers to assist data processing (Ju, para. [0060]).
In regard to claim 14, Shemer teaches wherein the set of transformation functions includes one or more of: a bit rate transformation, a data collection transformation (e.g. applying a down-sampling operator on the sensor data collected by the IoT edge device – para. [0032]), a data granularity transformation, a transmission timing transformation, a buffering transformation, a compression transformation, or a prefetch transformation (e.g. Shemer teaches a data collection transformation with a down-sampling operator; FIG. 1; FIG. 2; “… IoT devices 110 that produce signals do so at a certain frequency and accuracy, referred to herein  that adjust a resolution of the sensor data may comprise, for example, a down-sampling operator …” – para. [0032]).
In regard to claim 15, Shemer teaches wherein the operating metric includes one or more of: a latency metric, a distance metric, a network congestion metric, or a bandwidth metric (e.g. Shemer teaches a bandwidth metric; “… If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]).
In regard to claim 16, Shemer teaches wherein the operating metric is a measure of operating performance (e.g. the bandwidth metric – para. [0021]) between the first edge computing node and the apparatus (e.g. the bandwidth metric between the gateway and the IoT edge sensor device; FIG. 1; “… While this may be needed for functional configuration, data manipulation can be handled with respect to the edge device itself, and also relative to other devices that have overlapping geography, type and/or gateway, for example. If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… As shown in FIG. 1, a plurality of IoT edge sensor devices 110-1 through 110-N … provide corresponding sensor readings to one or more layer 1 through layer N gateways 120-1 through 120-N …” – para. [0025]).
In regard to claim 17, Shemer teaches wherein the first transformation function (e.g. the data management policy – para. [0029]) includes instructions for local execution of at least a portion of a workload associated with the service (e.g. the data management policy executed by the IoT edge sensor devices manipulating the sensor data before transmitting; “… the diversity of the edge devices is not generalized and each device type typically has its own 
In regard to claim 19, Shemer teaches a method for adaptive dataflow in a network for an edge computing system (“… Illustrative embodiments of the present disclosure provide techniques for implementing data management policies for various components of an IoT system … processing, by the first IoT component, the sensor data based on the obtained data management policy …” – para. [0004]), comprising:
	receiving a transformation compatibility indication (e.g. data manipulation configuration – para. [0021]) from an endpoint device (e.g. IoT edge sensor devices having data manipulation configurations; Examiner notes that based on the context of Shemer reference, IoT edge sensor devices and gateways in Shemer are considered to teach the claimed “endpoint device” and the claimed “edge computing node” in the instant application respectively; FIG. 1; “… wherein the plurality of IoT components comprises at least two of (i) at least one edge device that aggregates at least a portion of the sensor data, (ii) at least one processing device, and (iii) at least one backend storage device …” – para. [0004]; “… the diversity of the edge devices is not generalized and each device type typically has its own configuration. While this may be needed for functional configuration, data manipulation can be handled with respect to ; 
	determining a set of transformation functions (e.g. data management policies – para. [0017]) executable by the endpoint device connected to the network based on the transformation compatibility indication (e.g. executing the data management policies by the IoT components including the edge sensor devices supported by their processing configurations; “… holistic data management policy techniques are provided for treating sensor data in an IoT system. The disclosed data management policies connect IoT components, their sensor data and corresponding metadata in a way that allows advanced data management operations to be employed across the IoT system. In some embodiments, the same data management policy, or portions thereof, can be employed for backend storage devices, and on any of the IoT components in the IoT system …” – para. [0017]; “… IoT environments are typically complex and a large ecosystem of management software is available to handle this complexity … A number of commercial products provide complete backend services, as well as support for processing on agents and edge devices …” – para. [0018]); 
	transmitting the set of transformation functions to the endpoint device (FIG. 1; FIG. 2; “… the disclosed system-wide data management policy techniques optionally apply to all system components, or subsets thereof; propagate through the entire IoT system; can be ; …
	transmitting a first transformation request to the endpoint device (e.g. informing to change the data management policies on the IoT edge sensor devices – para. [0023]) based on the value of the operating metric corresponding to the first edge computing node (e.g. the bandwidth limitation of a gateway – para. [0021]), wherein the first transformation request causes the endpoint device to execute a first transformation function of the set of transformation functions to modify sensed data before transmitting to the first edge computing node to alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by down sampling the sensor data to reduce the bandwidth consumption of the gateway; FIG. 1; FIG. 2; “… If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… the disclosed data management policy techniques will allow management of system resources by changing the data management policies and examining the resulting interactions in the system. As a result, system changes can optionally be made holistically and in an informed way, where the user gains an understanding of how data policy changes affect system operation and resource allocation …” – para. [0023]; “… As shown in FIG. 2, the exemplary data management policy 200 comprises a data transmission policy 210, a data retention policy 220, a data retirement policy 230, a data processing policy 240 and/or one or  that produce signals do so at a certain frequency and accuracy, referred to herein as the data resolution … higher frequency and better accuracy means more bandwidth and CPU ( central processing unit) consumption …” – para. [0031]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example, a down-sampling operator, a low pass filter operator, a bit adjustment per sample operator, an approximation/adaptation operator …” – para. [0032]); and 
	transmitting a second transformation request to the endpoint device (e.g. informing to change the data management policies on the IoT edge sensor devices – para. [0023]), which causes the endpoint device to execute a second transformation function of the set of transformation functions to modify sensed data in a different way before transmitting to the second edge computing node to further alter the value of the operating metric (e.g. the data management policy executed by the IoT edge sensor devices adjusting the resolution of the sensor data by reducing streaming frame rate to reduce the bandwidth consumption of another gateway; FIG. 1; FIG. 2; “… If a gateway reaches a bandwidth limit, all devices connected to the gateway may need to be adjusted …” – para. [0021]; “… the disclosed data management policy techniques will allow management of system resources by changing the data management policies and examining the resulting interactions in the system. As a result, system changes can optionally be made holistically and in an informed way, where the user gains an understanding  that adjust a resolution of the sensor data may comprise, for example … a resolution reduction operator, a video stream frame rate reduction operator, a color sample resolution operator, a transformation operator (e.g., Code Excited Linear Prediction compression for voice data) …” – para. [0032]).
	Shemer does not explicitly teaches, but Ju teaches determining values for an operating metric (e.g. monitoring the performance metrics of each edge server – para. [0059]) for a first edge computing node (e.g. an edge server – para. [0024]) and a second edge computing node (e.g. another edge server – para. [0024]) of the network, the first and second edge computing nodes providing a service (e.g. content delivery – para. [0002]) to the endpoint device (e.g. vehicle platform – para. [0024]) via the network, and the first and second edge computing nodes disposed along a route that the endpoint device traverses (e.g. the edge servers being located along the roads on which the vehicle platform travels; FIG. 1A; FIG. 1B; “… Modem vehicles are often provided with wireless capability for receiving various types of content data as the vehicles travel along the roads …” – para. [0002]; “… FIG. 1A is a block diagram of an example system 100 for transmitting data to and from connected vehicles using edge servers.  may monitor one or more performance metrics (e.g., the channel quality metrics, the computation load metrics, the amount of available edge server resources, etc.) to keep track of its current condition of operating performance …” – para. [0059]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju in order to incorporate a method to monitor the performance metrics of the edge servers providing services to the vehicle platforms as disclosed by Ju. One of ordinary skilled in the art would have been motivated because the arts from Shemer and Ju disclose the features of processing data in an edge computing system. Such incorporation would maintain the current operating performance of the edge servers to assist data processing (Ju, para. [0060]).
In regard to claim 21, Shemer teaches wherein the operating metric is a measure of operating performance (e.g. the bandwidth metric – para. [0021]) between the first edge computing node and the endpoint device (e.g. the bandwidth metric between the gateway and the IoT edge sensor device; FIG. 1; “… While this may be needed for functional configuration, 
In regard to claim 22, Shemer teaches wherein the first transformation function (e.g. the data management policy – para. [0029]) instructs the endpoint device to process at least a portion of a workload associated with the service (e.g. the data management policy executed by the IoT edge sensor devices manipulating the sensor data before transmitting; “… the diversity of the edge devices is not generalized and each device type typically has its own configuration. While this may be needed for functional configuration, data manipulation can be handled with respect to the edge device itself …” – para. [0021]; “… The data transmission policy 210, for example, optionally specifies how to manipulate the sensor data before the sensor data is transmitted or stored by a given Internet of Things component …” – para. [0029]; “… The data transmission policy 210, data retention policy 220, data retirement policy 230, and data processing policy 240, for example, apply to the data lake 170 (backend storage), but also to the gateways 120 and edge devices 110 …” – para. [0046]).
In regard to claim 32, Shemer teaches wherein to modify sensed data, the first transformation function is to change the data from a first format to a second format (FIG. 1; FIG. 2; “… IoT devices 110 that produce signals do so at a certain frequency and accuracy, referred to herein as the data resolution …” – para. [0031]; “… the data policy operators 250 
In regard to claim 33, Shemer teaches wherein to modify sensed data, the first transformation function is to change the data from a higher resolution to a lower resolution (FIG. 1; FIG. 2; “… IoT devices 110 that produce signals do so at a certain frequency and accuracy, referred to herein as the data resolution …” – para. [0031]; “… the data policy operators 250 that adjust a resolution of the sensor data may comprise, for example, a down-sampling operator …” – para. [0032]).
Claims 2, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shemer et al. (U.S. Pub. No. US 2019/0327152 A1), herein referred to as Shemer, in view of Ju et al. (U.S. Pub. No. US 2019/0289610 A1), herein referred to as Ju, and in further view of Seedorf et al. (U.S. Patent No. US 10,142,390 B2), herein referred to as Seedorf.
In regard to claim 2, Shemer in view of Ju do not explicitly teach, but Seedorf teaches the memory further comprising instructions that cause the at least one processor to perform operations to:
	predict a future value for the operating metric (e.g. the future download bandwidth values - col. 6, ll. 27-55) for a forward edge computing node (e.g. an optimal content delivery entity - col. 6, ll. 27-55) predicted to provide the service to the endpoint device (e.g. the user equipment - col. 6, ll. 27-55) for a future time period (FIG. 1; “... The method comprises the steps of ... e) Determining network information of the downstream content delivery network and/or user equipment information, f) Determining probabilities for the content delivery ; and 
	select a transformation function (e.g. a future manifest file including content stream type information - col. 6, ll. 14- 20) from the set of transformation functions based on the future value, wherein the transformation request includes instructions for executing the transformation function while the service is being delivered by the forward edge computing node (e.g. the optimal content delivery entity delivering the content based on the determined manifest file; FIG. 1; “... future manifest files for future time intervals are generated and preferably linked with each other ...” - col. 6, ll. 14- 20; “... content stream type information of the requested content stream, preferably bitrates of the requested content stream, is evaluated based on network information and based on the evaluation, steps b )-d) are adapted. n to tn+1 and that in the time interval [tn, tn+1] surrogate/content delivery entity C was best while at the time tn+1 for the time interval [tn+1, tn+2] surrogate/content delivery entity B is best ...” - col. 9, ll. 62-66).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of Seedorf in order to incorporate a method to provide optimized content stream performance of a user equipment by a content delivery entity depending on the network information of the content delivery networks and the user equipment information as disclosed by Seedorf. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and Seedorf disclose the features of processing data in an edge computing system. Such incorporation would allow enabling “flexibility for assigning content request to different content delivery entities and minimize an increase in load” between content delivery networks and “enabling a good quality of experience for users requesting content” (Seedorf, col. 3, ll. 52-62).
In regard to claim 8, Shemer in view of Ju do not explicitly teach, but Seedorf teaches further comprising instructions that cause the processing circuitry to perform operations to:
	predict a future value for the operating metric (e.g. the future download bandwidth values - col. 6, ll. 27-55) for a forward edge computing node (e.g. an optimal content delivery entity - col. 6, ll. 27-55) predicted to provide the service to the endpoint device (e.g. the user equipment - col. 6, ll. 27-55) for a future time period (FIG. 1; “... The method comprises the ; and 
	select a transformation function (e.g. a future manifest file including content stream type information - col. 6, ll. 14- 20) from the set of transformation functions based on the future value, wherein the transformation request includes instructions for executing the transformation function while the service is being delivered by the forward edge computing node (e.g. the optimal content delivery entity delivering the content based on the determined manifest file; FIG. 1; “... future manifest files for future time intervals are generated and preferably linked with each other ...” - col. 6, ll. 14- 20; “... content stream type information of n to tn+1 and that in the time interval [tn, tn+1] surrogate/content delivery entity C was best while at the time tn+1 for the time interval [tn+1, tn+2] surrogate/content delivery entity B is best ...” - col. 9, ll. 62-66).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of Seedorf in order to incorporate a method to provide optimized content stream performance of a user equipment by a content delivery entity depending on the network information of the content delivery networks and the user equipment information as disclosed by Seedorf. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and Seedorf disclose the features of processing data in an edge computing system. Such incorporation would allow enabling “flexibility for assigning content request to different content delivery entities and minimize an increase in load” between content delivery networks and “enabling a good quality of experience for users requesting content” (Seedorf, col. 3, ll. 52-62).
In regard to claim 20, Shemer in view of Ju do not explicitly teach, but Seedorf teaches further comprising:
	predicting a future value for the operating metric (e.g. the future download bandwidth values - col. 6, ll. 27-55) for a forward edge computing node (e.g. an optimal content delivery predicted to provide the service to the endpoint device (e.g. the user equipment - col. 6, ll. 27-55) for a future time period (FIG. 1; “... The method comprises the steps of ... e) Determining network information of the downstream content delivery network and/or user equipment information, f) Determining probabilities for the content delivery entities based on the result of step e) for optimized content stream performance of the user equipment ...” - col. 4, ll. 3-31; “... the time intervals are calculated for performing steps e)-h) based on actual and/or previous network information and/or user information ...” - col. 6, ll. 7-13; “... For example in case a user moves slowly and is in a large region that is only covered with EDGE connectivity it can be estimated that the user will not have more than about 64 to 220 kilobit/s download bandwidth in the near future. This information is then used for calculating the probability for an optimized content stream and therefore for determining an optimal content delivery entity during the next time period/time interval ... According to a further preferred embodiment of the invention, for determining the network information according to step e), internal state information of the downstream content delivery network, preferably including load on content delivery entities, congestion within the downstream content delivery network and/or maximum bandwidth on links to content delivery entities are used ...” - col. 6, ll. 27-55); and 
	select a transformation function (e.g. a future manifest file including content stream type information - col. 6, ll. 14- 20) from the set of transformation functions based on the future value, wherein the transformation request includes instructions for executing the transformation function while the service is being delivered by the forward edge computing node (e.g. the optimal content delivery entity delivering the content based on the determined n to tn+1 and that in the time interval [tn, tn+1] surrogate/content delivery entity C was best while at the time tn+1 for the time interval [tn+1, tn+2] surrogate/content delivery entity B is best ...” - col. 9, ll. 62-66).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of Seedorf in order to incorporate a method to provide optimized content stream performance of a user equipment by a content delivery entity depending on the network information of the content delivery networks and the user equipment information as disclosed by Seedorf. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and Seedorf disclose the features of processing data in an edge computing system. Such incorporation would allow enabling “flexibility for assigning content request to different content delivery entities and minimize an increase in load” between content delivery networks and “enabling a good quality of experience for users requesting content” (Seedorf, col. 3, ll. 52-62).
Claims 5, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shemer et al. (U.S. Pub. No. US 2019/0327152 A1), herein referred to as Shemer, in view of Ju et al. .
In regard to claim 5, Shemer in view of Ju do not explicitly teach, but Wang teaches  the memory further comprising instructions that cause the at least one processor to perform operations to: determine a Service Level Objective (SLO) for the dataflow of the service to the endpoint device (e.g. the policy manager specifying the SLO/SLA to support the dataflow of the application for the endpoint device; FIG. 1; FIG. 3; “... the embodiments manage business critical applications, real time voice/video, and best effort traffic automatically and effectively ...” - para. [0013]; “... The flow path between the endpoints 10 may include any number or type of intermediate nodes ( e.g., routers, switches, gateways, management stations, appliances, or other network devices), which facilitate passage of data between the endpoints ... The ISRs may be in communication with ASRs (Aggregated Services Router) 12 operating at the network edge
...” - para. [0018]; “... The endpoints 10 are configured to originate or terminate communications over the network. The endpoints 10 may be any device or combination of devices configured for receiving, transmitting, or receiving and transmitting traffic ...” - para.
[0020]; “... The policies are set up to manage application performance and resource allocations
... Policy is set up based on SLA, target performance, bit-rate, etc. ... The policy server may include an external network policy manager that allows the network administrator to specify application classes, performance baselines per class, bandwidth usage rules, and per user
SLO/SLA, etc. ...” - para. [0040]); and
	compare the SLO to the operating metric (e.g. comparing the SLO to the application performance - para. [0037]), wherein the first transformation request is transmitted at least in part based on a result of the comparison (e.g. adapting the media flow rate based on performance comparison; FIG. 3; “... The performance manager 30 is configured to measure the application performance and compare the performance against a performance baseline requirement (e.g., Service Level Objective (SLO), Service Level Agreement (SLA), policies). For example, the performance manager 30 may monitor application performance and measure the deviation between SLA and application performance. Performance is measured for voice, video, and other critical applications ...” - para. [0037]; “... Output from the performance manager 30 may be used by the media optimization module 36 to determine if up-speed or down-speed is needed ...” - para. [0039]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of Wang in order to incorporate a method to adjust the media flow rate transmitted to an endpoint device with consideration of Service Level Objective as disclosed by Wang. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and Wang disclose the features of processing data in an edge computing system. Such incorporation would allow “for pervasive video deployment, management of application performance requirements, and effective delivery of quality of services to networked applications and users” (Wang, para. [0013]).
In regard to claim 11, Shemer in view of Ju do not explicitly teach, but Wang teaches further comprising instructions that cause the processing circuitry to perform operations to: determine a Service Level Objective (SLO) for the dataflow of the service to the endpoint device (e.g. the policy manager specifying the SLO/SLA to support the dataflow of the application for the endpoint device; FIG. 1; FIG. 3; “... the embodiments manage business 
...” - para. [0018]; “... The endpoints 10 are configured to originate or terminate communications over the network. The endpoints 10 may be any device or combination of devices configured for receiving, transmitting, or receiving and transmitting traffic ...” - para.
[0020]; “... The policies are set up to manage application performance and resource allocations
... Policy is set up based on SLA, target performance, bit-rate, etc. ... The policy server may include an external network policy manager that allows the network administrator to specify application classes, performance baselines per class, bandwidth usage rules, and per user
SLO/SLA, etc. ...” - para. [0040]); and
	compare the SLO to the operating metric (e.g. comparing the SLO to the application performance - para. [0037]), wherein the first transformation request is transmitted at least in part based on a result of the comparison (e.g. adapting the media flow rate based on performance comparison; FIG. 3; “... The performance manager 30 is configured to measure the application performance and compare the performance against a performance baseline requirement (e.g., Service Level Objective (SLO), Service Level Agreement (SLA), policies). For example, the performance manager 30 may monitor application performance and measure the deviation between SLA and application performance. Performance is measured for voice, video, and other critical applications ...” - para. [0037]; “... Output from the performance manager 30 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of Wang in order to incorporate a method to adjust the media flow rate transmitted to an endpoint device with consideration of Service Level Objective as disclosed by Wang. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and Wang disclose the features of processing data in an edge computing system. Such incorporation would allow “for pervasive video deployment, management of application performance requirements, and effective delivery of quality of services to networked applications and users” (Wang, para. [0013]).
In regard to claim 23, Shemer in view of Ju do not explicitly teach, but Wang teaches further comprising: determining a Service Level Objective (SLO) for the dataflow of the service to the endpoint device (e.g. the policy manager specifying the SLO/SLA to support the dataflow of the application for the endpoint device; FIG. 1; FIG. 3; “... the embodiments manage business critical applications, real time voice/video, and best effort traffic automatically and effectively ...” - para. [0013]; “... The flow path between the endpoints 10 may include any number or type of intermediate nodes ( e.g., routers, switches, gateways, management stations, appliances, or other network devices), which facilitate passage of data between the endpoints ... The ISRs may be in communication with ASRs (Aggregated Services Router) 12 operating at the network edge ...” - para. [0018]; “... The endpoints 10 are configured to originate or terminate communications over the network. The endpoints 10 may be any device or combination of devices configured for receiving, transmitting, or receiving and transmitting ; and
	comparing the SLO to the operating metric (e.g. comparing the SLO to the application performance - para. [0037]), wherein the first transformation request is transmitted at least in part based on a result of the comparison (e.g. adapting the media flow rate based on performance comparison; FIG. 3; “... The performance manager 30 is configured to measure the application performance and compare the performance against a performance baseline requirement (e.g., Service Level Objective (SLO), Service Level Agreement (SLA), policies). For example, the performance manager 30 may monitor application performance and measure the deviation between SLA and application performance. Performance is measured for voice, video, and other critical applications ...” - para. [0037]; “... Output from the performance manager 30 may be used by the media optimization module 36 to determine if up-speed or down-speed is needed ...” - para. [0039]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of Wang in order to incorporate a method to adjust the media flow rate transmitted to an endpoint device with consideration of Service Level Objective as disclosed by Wang. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and Wang disclose the features of processing data in an edge computing system. Such incorporation would allow “for pervasive .
Claims 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shemer et al. (U.S. Pub. No. US 2019/0327152 A1), herein referred to as Shemer, in view of Ju et al. (U.S. Pub. No. US 2019/0289610 A1), herein referred to as Ju, and in further view of King et al. (U.S. Pub. No. US 2011/0214059 A1), herein referred to as King.
In regard to claim 6, Shemer in view of Ju do not explicitly teach, but King teaches the memory further comprising instructions that cause the at least one processor to perform operations to:
	determine a second value for a second operating metric (e.g. latency - para. [0034]) for the first edge computing node (e.g. determining a network link performance data such as latency between the edge server and the client device; FIG. 2; FIG. 4; FIG. 5; “… link performance may comprise an estimate of average data rate, a prediction of future data rate, latency measurements, and/or other measurements or calculations indicating link quality ...” - para. [0034]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... a link performance collection step 501 comprises collecting network performance data directly from a cellular network ... network performance data may comprise measurements and/or calculations of link reliability, average link throughput, peak link throughput, and/or latency ...” - para. [0056]); and
	compare the value (e.g. the bandwidth of the communication link-para. [0034]) and the second value (e.g. the latency- para. [0034]) to a service delivery performance matrix (e.g. the  latency - para. [0034]) for the service, wherein the first transformation function is selected from the set of transformation functions based on a result of the comparison (e.g. configuring media resources delivered to the client device -para. [0038]), and wherein the first transformation function causes the endpoint device to perform an adaption related to the second operating metric (e.g. adapting the rendering of the media resources to be output by a client device based on network conditions such as the latency data; FIG. 2; “... The link performance may be compared to transmission requirements of the available media resources (e.g., bandwidth, tolerance to latency, activity factor, etc.) and characteristics of the client devices in the sub-network (e.g., buffer size, display capabilities, etc.) in order to determine which media resources are suitable for being delivered to each client device ...” - para. [0034]; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for configuring the media resources delivered to the device 210 ... The media rendering module 203 may configure image resolution, audio fidelity, buffering, and any other signal processing functions employed for media presentation ...” - para. [0038]; “... network performance data may include the client's assigned transmit power level, measured bit error rate, channel estimates of the wireless link connecting the client to the network, average data rate, latency, and/ or the coding rate of any channel coding or error correction coding employed ...” - para. [0057]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of King in order to  network conditions decided by multiple performance metrics as disclosed by King. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and King disclose the features of processing data in an edge computing system. Such incorporation would allow to enhance a user experience for a provided service when the network condition changes (King, para. [0005] and [0006]).
In regard to claim 12, Shemer in view of Ju do not explicitly teach, but King teaches further comprising instructions that cause the processing circuitry to perform operations to:
	determine a second value for a second operating metric (e.g. latency - para. [0034]) for the first edge computing node (e.g. determining a network link performance data such as latency between the edge server and the client device; FIG. 2; FIG. 4; FIG. 5; “… link performance may comprise an estimate of average data rate, a prediction of future data rate, latency measurements, and/or other measurements or calculations indicating link quality ...” - para. [0034]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... a link performance collection step 501 comprises collecting network performance data directly from a cellular network ... network performance data may comprise measurements and/or calculations of link reliability, average link throughput, peak link throughput, and/or latency ...” - para. [0056]); and
	compare the value (e.g. the bandwidth of the communication link-para. [0034]) and the second value (e.g. the latency- para. [0034]) to a service delivery performance matrix (e.g. the transmission requirements of the media resources such as bandwidth and tolerance to latency - for the service, wherein the first transformation function is selected from the set of transformation functions based on a result of the comparison (e.g. configuring media resources delivered to the client device -para. [0038]), and wherein the first transformation function causes the endpoint device to perform an adaption related to the second operating metric (e.g. adapting the rendering of the media resources to be output by a client device based on network conditions such as the latency data; FIG. 2; “... The link performance may be compared to transmission requirements of the available media resources (e.g., bandwidth, tolerance to latency, activity factor, etc.) and characteristics of the client devices in the sub-network (e.g., buffer size, display capabilities, etc.) in order to determine which media resources are suitable for being delivered to each client device ...” - para. [0034]; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for configuring the media resources delivered to the device 210 ... The media rendering module 203 may configure image resolution, audio fidelity, buffering, and any other signal processing functions employed for media presentation ...” - para. [0038]; “... network performance data may include the client's assigned transmit power level, measured bit error rate, channel estimates of the wireless link connecting the client to the network, average data rate, latency, and/ or the coding rate of any channel coding or error correction coding employed ...” - para. [0057]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of King in order to incorporate a method to adapting the rendering of the media resources to be output by a client  network conditions decided by multiple performance metrics as disclosed by King. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and King disclose the features of processing data in an edge computing system. Such incorporation would allow to enhance a user experience for a provided service when the network condition changes (King, para. [0005] and [0006]).
In regard to claim 18, Shemer in view of Ju do not explicitly teach, but King teaches the memory further comprising instructions that cause the at least one processor to perform operations to: receive an Application Programming Interface (API) from a node of the edge computing system (e.g. receiving the API to adapt the flow of the media resources from an edge server in a wireless network; FIG. 6; “... a control board comprises a plasma API (application programming interface) application program ...” - para. [0060]; “... the plasma comprises plasma objects deployed across functional domains. These functional domains include a content-aggregation domain, content-management, and a content-acquisition domain ...” - para. [0061]; “... The content-acquisition means 603 is configured for distributing media to a plurality of disparate client devices. The content-acquisition means 603 provides client control of media streams for enabling the client to route the streams to multiple client devices ...” - para. [0065]; “... at least one of the content-management means 602 and the content-acquisition means 603 is configurable for adapting the flow of media resources to clients based on performance of at least one segment of the network, such as a wireless network serving the clients ...” - para. [0066]); and execute the first transformation function using the API (FIG. 8; “... The renderer 809 renders media using client-side tools and APls ...” - para. [0079]).

In regard to claim 24, Shemer in view of Ju do not explicitly teach, but King teaches further comprising: determining a second value for a second operating metric (e.g. latency - para. [0034]) for the first edge computing node (e.g. determining a network link performance data such as latency between the edge server and the client device; FIG. 2; FIG. 4; FIG. 5; “… link performance may comprise an estimate of average data rate, a prediction of future data rate, latency measurements, and/or other measurements or calculations indicating link quality ...” - para. [0034]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... a link performance collection step 501 comprises collecting network performance data directly from a cellular network ... network performance data may comprise measurements and/or calculations of link reliability, average link throughput, peak link throughput, and/or latency ...” - para. [0056]); and
	comparing the value (e.g. the bandwidth of the communication link-para. [0034]) and the second value (e.g. the latency- para. [0034]) to a service delivery performance matrix (e.g. the transmission requirements of the media resources such as bandwidth and tolerance to for the service, wherein the first transformation function is selected from the set of transformation functions based on a result of the comparison (e.g. configuring media resources delivered to the client device -para. [0038]), and wherein the first transformation function causes the endpoint device to perform an adaption related to the second operating metric (e.g. adapting the rendering of the media resources to be output by a client device based on network conditions such as the latency data; FIG. 2; “... The link performance may be compared to transmission requirements of the available media resources (e.g., bandwidth, tolerance to latency, activity factor, etc.) and characteristics of the client devices in the sub-network (e.g., buffer size, display capabilities, etc.) in order to determine which media resources are suitable for being delivered to each client device ...” - para. [0034]; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for configuring the media resources delivered to the device 210 ... The media rendering module 203 may configure image resolution, audio fidelity, buffering, and any other signal processing functions employed for media presentation ...” - para. [0038]; “... network performance data may include the client's assigned transmit power level, measured bit error rate, channel estimates of the wireless link connecting the client to the network, average data rate, latency, and/ or the coding rate of any channel coding or error correction coding employed ...” - para. [0057]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of King in order to incorporate a method to adapting the rendering of the media resources to be output by a client  network conditions decided by multiple performance metrics as disclosed by King. One of ordinary skilled in the art would have been motivated because the arts from Shemer, Ju and King disclose the features of processing data in an edge computing system. Such incorporation would allow to enhance a user experience for a provided service when the network condition changes (King, para. [0005] and [0006]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shemer et al. (U.S. Pub. No. US 2019/0327152 A1), herein referred to as Shemer, in view of Ju et al. (U.S. Pub. No. US 2019/0289610 A1), herein referred to as Ju, and in further view of Hayes et al. (U.S. Pub. No. US 2021/0011908 A1), herein referred to as Hayes.
In regard to claim 34, Shemer in view of Ju do not explicitly teach, but Hayes teaches wherein to modify sensed data, the first transformation function is to change the data from a higher bit rate to a lower bit rate (FIG. 10; “… Modifying a fidelity of the sensor data 603 may comprise reencoding, resampling, compressing, or otherwise modifying the sensor data 603 to reduce the overall data size prior to transmission … sensor data 603 deemed highly valuable may be uncompressed or resampled at a higher bitrate or resolution, while sensor data 603 of lesser value may undergo a greater degree of compression or encoded at a lower bitrate or resolution …” – para. [0071]; “… The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers …” – para. [0081]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shemer in view of Ju and further in view of Hayes in order to incorporate a method to modify the sensor data for transmission with higher or lower bitrate as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448